DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 11/24/2021, in which claims 1, 5, 9, 13, 18 and 20 have been amended, claims 3 and 4 have been canceled and entered of record.
3.   Claims 1-2 and 5-20 are pending for examination.

Specification
4.   The Applicant is required to insert a U.S. patent number 11,189,634 of its application number 16/705,395 for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.
           Appropriate correction is required.

Claim Objections
5.     Claims 18 and 20 is objected because of the following informalities:
          Claim 18, line 2, “a wherein the gate15” should be amended to “wherein the gate15” in order to correct typographical error in the claim.  
         Claim 20, lines 18-21, “wherein the plurality of wordlines have a step-wise shape in an area where the first pass transistor is located, and wherein the I0 pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug,” 15should be amended to “wherein the plurality of wordlines have a step-wise shape in an area where the first pass transistor is located, [[and]] wherein the I0 pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug, and”15 in order to clarify the claim language.
               Appropriate correction is required.
Double Patenting 
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 5-11 and 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 and 18 of  U.S. Patent No. 11,189,634 (hereinafter Patent’634), in view of Sugisaki (U.S. Patent 11049870, hereinafter “Sugisaki”, cited in the previous Office Action dated 9/7/2021). 
           Independent claim 1 of the examined application is obvious over and having the same scope of invention by claims 1 and 3 of Patent’634 such as “a non-volatile memory device, comprising: a memory cell array in a memory cell region, the memory cell array including a plurality of wordlines extended in a first direction and stacked in a second direction substantially perpendicular to the first direction; and a plurality of pass transistors in the memory cell region, wherein a first pass transistor of the plurality of pass transistors is disposed between a first signal line of a plurality of signal lines and a first wordline of the plurality of wordlines, and wherein the plurality of signal lines are arranged at the same level as a common source line, wherein the non-volatile memory device further comprises a gate in the memory cell region, the gate extending in the first direction between the plurality of signal lines and the plurality of wordlines, wherein the first pass transistor includes a channel extending in the second direction from the first signal line through the gate, wherein a width of the channel between the gate and the first wordline is greater than a width of the channel below the gate, wherein the memory cell array further includes a plurality of channel structures extending in the second direction from the common source line through a ground selection line, and wherein a first channel structure of the plurality of channel structures has a first width at an area between the ground selection line and the first wordline, the channel of the first pass transistor has a second width at an area between the gate and the first wordline, the second width being greater than the first width”.
            Patent’634 does not specifically recite “a memory cell region including a first metal pad and an input-output (IO) pad: a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, 
             Sugisaki teaches a non-volatile memory device comprising a memory cell region including a first metal pad and an input-output (IO) pad: a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, and wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug (Figs. 1-15 and accompanying texts, a non-volatile memory device, e.g., a NAND flash memory 10m of Fig. 15, comprising a memory cell region 100 including a first metal pad 49 and an input-output (IO) pad 49A, a peripheral circuit region 200 including a second metal pad 37 and vertically connected to the memory cell region 100 by the first metal pad 49 and the second metal pad 37, and wherein the IO pad 49A is connected to a circuit element, e.g., sense amplifier 14 of Fig. 1, disposed in the peripheral circuit region 200 through an IO contact plug CP4A, as shown in Fig. 15, col.12, line 45 to col. 16, line 11, and col. 17, lines 9-14, claim 3 of the reference).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sugisaki into the teaching of Patent’634 for the purpose of providing a non-volatile memory device having a memory cell array region stacked with a peripheral circuit region to reduce substrate area while enhancing reliability of peripheral circuitry provided for operating memory cell array region. 
           Dependent claim 2 of the examined application recites similar limitations as claim 2 of Patent’634.
           Dependent claim 5 of the examined application recites similar limitations as claim 4 of Patent’634.
           Dependent claim 6 of the examined application recites similar limitations as claim 5 of Patent’634.
           Dependent claim 7 of the examined application recites similar limitations as claim 6 of Patent’634.
           Dependent claim 8 of the examined application recites similar limitations as claim 7 of Patent’634.
            Dependent claim 9 of the examined application recites similar limitations as claim 8 of Patent’634.          
            Dependent claim 10 of the examined application recites wherein the first metal pad and the second metal pad formed of copper (Sugisaki, the first metal pad 49 and the second metal pad 37 formed of copper, col. 6, lines 34-35, col. 7, lines 16-17 and col. 14, lines 37-38).
          Dependent claim 11 of the examined application recites wherein the first metal pad and the - 3;8-second metal pad are connected by a bonding manner (Sugisaki, the first metal pad 49 and the - 3;8-second metal pad 37 are connected by a bonding manner, col. 15, lines 15-38). 
          Independent claim 13 of the examined application is obvious over and having the same scope of invention by claim 9 of Patent’634 such as “a memory device, comprising: “a memory cell array in the memory cell region, the memory cell array including a plurality of wordlines stacked in a vertical direction: and a plurality of vertical pass transistors in the memory cell region, wherein a first vertical pass transistor of the plurality of vertical pass transistors includes a first vertical channel extending in the vertical direction between a first driving signal line and a first wordline of the plurality of wordlines, wherein the first vertical channel is disposed near an end of the first wordline, and wherein the first driving signal line is arranged in the same layer as a common source line, the common source line being connected to a bit line through a contact structure passing through a ground select line at the same level as a gate”.
            Patent’634 does not specifically recite “a memory cell region including a first metal pad and an input-output (IO) pad: a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, 
            Sugisaki teaches a memory device comprising a memory cell region including a first metal pad and an input-output (IO) pad: a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, and wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug (Figs. 1-15 and accompanying texts, a memory device, e.g., a NAND flash memory 10m of Fig. 15, comprising a memory cell region 100 including a first metal pad 49 and an input-output (IO) pad 49A, a peripheral circuit region 200 including a second metal pad 37 and vertically connected to the memory cell region 100 by the first metal pad 49 and the second metal pad 37, and wherein the IO pad 49A is connected to a circuit element, e.g., sense amplifier 14 of Fig. 1, disposed in the peripheral circuit region 200 through an IO contact plug CP4A, as shown in Fig. 15, col.12, line 45 to col. 16, line 11, and col. 17, lines 9-14, claim 3 of the reference).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sugisaki into the teaching of Patent’634 for the purpose of providing a memory device having a memory cell array region stacked with a peripheral circuit region to reduce substrate area while enhancing reliability of peripheral circuitry provided for operating memory cell array region. 
          Dependent claim 14 of the examined application recites similar limitations as claim 10 of Patent’634.     
          Dependent claim 15 of the examined application recites similar limitations as claim 11 of Patent’634.          
          Dependent claim 16 of the examined application recites similar limitations as claim 12 of Patent’634.          
          Dependent claim 17 of the examined application recites similar limitations as claim 13 of Patent’634.          
          Dependent claim 18 of the examined application recites similar limitations as claim 14 of Patent’634.          
         Dependent claim 19 of the examined application recites similar limitations as claim 15 of Patent’634.     
           Independent claim 20 of the examined application is obvious over and having the same scope of invention by claims 1 and 18 of Patent’634 such as “a memory device, comprising: a memory cell region including: a memory cell array including a plurality of wordlines stacked in a vertical -40-direction, a plurality of pass transistors, a first pass transistor of the plurality of pass transistors being connected to a driving signal line, a gate line arranged on the same layer as a ground select line, a peripheral circuit region includes a first transistor connected to a contact, the contact being connected to a second bonding pad, the second bonding pad being connected to the first bonding pad, wherein the first pass transistor is connected to the gate line, the gate line being connected to a contact, the contact being connected to a first bonding pad, wherein the plurality of wordlines have a step-wise shape in an area where the first pass transistor is located, and wherein a channel of the first pass transistor has a first width at an area between a gate and a first wordline, and a channel passing through the first word line and the gate to a common source line has a second width at an area between the gate and the first wordline, the second width being less than the first width”.
            Patent’634 does not specifically recite “a memory cell region including a first metal pad and an input-output (IO) pad: a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, and wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug”.

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sugisaki into the teaching of Patent’634 for the purpose of providing a memory device having a memory cell array region stacked with a peripheral circuit region to reduce substrate area while enhancing reliability of peripheral circuitry provided for operating memory cell array region. 

8.     Claim 12 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over U.S. Patent No. 11,189,634 (hereinafter Patent’634), in view of Sugisaki (U.S. Patent 11049870, hereinafter “Sugisaki”, cited in the previous Office Action dated 9/7/2021), further in view of Takiar et al. (U.S. Patent Application Publication 2020/0006268, hereinafter “Takiar”, cited in the previous Office Action dated 9/7/2021). 
 
     Regarding dependent claim 12, the combination of Patent’634 and Sugisaki teaches all the limitations of parent claim 1 above except for wherein the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer.
            Takiar teaches a non-volatile memory device wherein the memory cell region is formed on a first wafer and the peripheral circuit region is formed on a second wafer (Figs. 1-23 and accompanying texts, a non-volatile memory device, e.g., flash memory, wherein a memory cell region, e.g., memory cell array 122, is formed on a first wafer 100 and a peripheral circuit region, e.g., logic circuits 132, is formed on a second wafer 110, as shown in a flowchart of Fig. 1 in views of Figs. 2-23 and accompanying texts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Takiar to the teachings of Patent’634 and Sugisaki for the purpose of providing a non-volatile memory device having a memory cell array is formed in a wafer and a control circuit for controlling access to the memory cell array is formed in another wafer wherein the memory cell array and the control circuit are bonded together as an integrated non-volatile memory device to reduce heat for avoiding affect to operation of the control circuit.            

Response to Remarks/Arguments
9.   Applicant’s remarks on pages 10-13 of the amendment with respect to the rejections of independent claims 1, 13 and 20, as currently amended, and their associated dependent claims under the 35 U.S.C. § 103 have been fully considered and persuasive. Thus, the 35 U.S.C. § 103 rejections of the claims are withdrawn. 
10.   Claims 1, 2, 5-11 and 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 and 18 of  U.S. Patent No. 11,189,634, in view of Sugisaki (U.S. Patent 11,049,870, cited in the previous Office Action dated 9/7/2021), and claim 12 is rejected under the judicially created doctrine of 
        A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
         
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827